Citation Nr: 0006859	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-35 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for mid 
back sprain.

3.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for hearing 
loss.  

4.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for 
decreased libido.

5.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for a 
bilateral leg condition.  

6.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for a 
nervous condition.  

7.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for loss of 
teeth.

8.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  

In a January 1995 decision, the RO denied the veteran's claim 
of service connection for a heart condition, midback sprain, 
hearing loss, decreased libido, leg condition, a nervous 
condition and loss of teeth.  In February 1995, VA issued 
notice of the decision which included information concerning 
the veteran's appellate rights.  A notice of disagreement was 
submitted in February 1995, and a statement of the case was 
issued that August with regard to all of the issues.  
However, as the Board pointed out in the Introduction portion 
of the April 1997 remand, the veteran limited his substantive 
appeal to the issue of service connection for a heart 
condition.  Therefore, arguments submitted by the veteran's 
representatives in 1996 were not accepted as timely appeals, 
and the decisions as to the remaining issues became final.  

In a January 1998 decision, the RO determined that new and 
material evidence had not been submitted to warrant reopening 
the claims of service connection for midback sprain, hearing 
loss, decreased libido, leg condition, nervous condition and 
loss of teeth.  The RO also denied the claim for a total 
disability rating based on individual unemployability (TDIU).  
A notice of disagreement was submitted in February 1998, and 
a statement of the case was issued that April.  The veteran 
submitted his substantive appeal in May 1998.  In June 1998, 
the veteran appeared and testified before a hearing officer 
at the RO. 

A review of the record shows that the veteran has referred to 
the issue of exposure to radiation, Agent Orange and other 
hazardous chemicals, and that a development letter was sent 
to the veteran in 1997.  In the October 1999 brief, the 
veteran's representative apparently initiated a claim of 
service connection for a radiogenic disease and submitted an 
August 1999 VA medical report which reflects a diagnosis of 
large cell non-Hodgkin's lymphoma (NHL), B-cell type, with 
diffuse lymphadenopathy.  Therefore, the Board refers the 
matter to the RO for the appropriate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record which 
establishes a nexus between an electrocardiogram finding of a 
periodically wandering pacemaker made during service, and the 
post-service diagnosis of coronary artery disease. 

2.  In an unappealed decision of January 1995, the RO denied 
the claim of service connection for a midback sprain on the 
basis that the condition was not shown on the last 
examination, and that the midback sprain treated during 
service was an acute and transitory condition with no lasting 
residuals. 

3.  The evidence reviewed and submitted since the RO denied 
the claim of service connection for midback sprain is 
cumulative and redundant, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

4.  In an unappealed decision of January 1995, the RO denied 
the claim of service connection for hearing loss on the basis 
that the veteran's hearing was tested as within normal limits 
on enlistment and separation examinations. 

5.  The evidence reviewed and submitted since the RO denied 
the claim of service connection for hearing loss is 
cumulative and redundant, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

6.  In an unappealed decision of January 1995, the RO denied 
the claim of service connection for decreased libido on the 
basis that the enlistment and separation examination reports 
were negative for complaints, treatment or findings of the 
condition.  

7.  The evidence reviewed and submitted since the RO denied 
the claim of service connection for decreased libido is 
cumulative and redundant, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

8.  In an unappealed decision of January 1995, the RO denied 
the claim of service connection for a bilateral leg condition 
on the basis that the enlistment and separation examination 
reports were negative for complaints, treatment or findings 
of the condition.  

9.  The evidence reviewed and submitted since the RO denied 
the claim of service connection for a bilateral leg condition 
is cumulative and redundant, and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 

10.  In an unappealed decision of January 1995, the RO denied 
the claim of service connection for a nervous condition on 
the basis that the enlistment and separation examination 
reports were negative for complaints, treatment or findings 
of the condition.  

11.  The evidence reviewed and submitted since the RO denied 
the claim of service connection for a nervous condition is 
cumulative and redundant, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

12.  In an unappealed decision of January 1995, the RO denied 
the claim of service connection for loss of teeth on the 
basis that the service dental records showed that he had 
several carious teeth at the time of enlistment into the 
military which compensation was not available for, and the 
records were negative with regard to dental trauma.

13.  The evidence reviewed and submitted since the RO denied 
the claim of service connection for loss of teeth is 
cumulative and redundant, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

14.  Service connection is not currently in effect for any 
disabilities or shown to be warranted for any conditions.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a heart condition.  38 U.S.C.A. § 
5107(a) (West 1991). 

2.  The RO's denial of the claim of service connection for a 
midback sprain is final; evidence submitted since that denial 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.302, 20.1103 (1999).

3.  The RO's denial of the claim of service connection for 
hearing loss is final; evidence submitted since that denial 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.302, 20.1103 (1999).

4.  The RO's denial of the claim of service connection for 
decreased libido is final; evidence submitted since that 
denial is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.302, 20.1103 (1999).

5.  The RO's denial of the claim of service connection for a 
bilateral leg condition is final; evidence submitted since 
that denial is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.302, 20.1103 (1999).

6.  The RO's denial of the claim of service connection for a 
nervous condition is final; evidence submitted since that 
denial is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.302, 20.1103 (1999).

7.  The RO's denial of the claim of service connection for 
loss of teeth is final; evidence submitted since that denial 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.302, 20.1103 (1999).

8.  The claim for a total disability rating based on 
individual unemployability lacks legal merit.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for a Heart Condition

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service, or 
for certain conditions presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Cardiovascular disease will be 
presumed to have been incurred during service if manifested 
to a compensable degree of at least 10 percent within one 
year after service.  38 C.F.R. §§ 3.307, 3.309 (1999).  The 
presumption is rebuttable by probative evidence to the 
contrary.  If there is no showing of a chronic condition 
during service, or if the chronicity of it legitimately may 
be questioned, then a showing of continuity of symptomatology 
after service is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection also may be granted for 
a disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a heart condition.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records, and VA examination 
reports. 

In this case, the first requirement for a well-grounded claim 
has been met since the current medical findings of record 
from VA and non-VA reports reflect the diagnosis and 
treatment of coronary artery disease, including occurrences 
of myocardial infarction.  The records also show that there 
are problems with an unhealed sternum from the coronary 
bypass performed in 1983.  During his hearing, the veteran 
testified that he has been in receipt of benefits from the 
Social Security Administration (SSA) since 1982 or 1983 for 
an unhealed sternum from surgery and his heart condition. 

The service medical records include electrocardiogram results 
taken for a July 1959 flying physical.  At that time, it was 
found that the veteran had a periodically wandering 
pacemaker.  An August x-ray revealed a normal heart and 
lungs.  At the time of his discharge examination in July 
1960, the cardiovascular system was found to be normal, and 
the veteran did not indicate problems with his cardiovascular 
system on his medical history report.  Overall, there is some 
indication in these records that the veteran may have had a 
problem during service, but the remaining evidence is 
negative regarding a link between the single finding made 
during service and the current diagnosis of coronary artery 
disease.  

As noted in the Introduction, the Board remanded this case 
for further development.  Such development included affording 
the veteran a VA examination to determine the nature of his 
current heart disability and its relationship to the 
electrocardiogram finding in service.  The examination was 
conducted in December 1997, and the examiner answered the 
specific question posed in the Board's remand.  As discussed 
below, the examiner's conclusion does not provide a nexus 
between the finding noted during service and the veteran's 
current cardiovascular problems.  

The examiner diagnosed coronary artery disease, status post 
one vessel CAB (1983), status post inferior wall infarct 
(1993), status post probable lateral wall infarct 
(approximately 1995), associated with sternal nonunion as 
documented on a tomogram from 1985.  The examiner determined 
that the nature of the veteran's current heart disability is 
that he has a coronary artery disease which is apparently 
considered inoperable, but the examiner noted that this would 
have to be supported by Dr. Varma's records.  He has had two 
myocardial infarctions as a result of his coronary artery 
disease.  He appeared to have preserved LV function.  The 
examiner determined that this problem, in addition to his 
sternal nonunion, have resulted in fairly debilitating 
symptoms.  The examiner further commented that the wandering 
pacemaker diagnosed in 1959 is a benign, usually intermittent 
finding that is not a marker for coronary artery disease or 
any other clinically significant coronary problem.  The 
examiner found that it was unlikely that the veteran's 
current heart disability is related in any way to the 
electrocardiogram findings from 1959.  The examiner also 
diagnosed well-controlled hypertension.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Here, the treatment records are void of medical opinions 
which link the cardiovascular problems to the veteran's 
service, and the only medical opinion on this issue does not 
provide the nexus required to make this claim well grounded.  
Therefore, the third requirement for a well-grounded claim 
has not been met.  

Also, the evidence is negative with regard to demonstrating 
the manifestation of coronary artery disease to a compensable 
degree within the year after the veteran's separation from 
service, which would prompt application of the presumption 
available under 38 C.F.R. §§ 3.307, 3.309.  From the evidence 
of record, the first post-service mention of cardiovascular 
problems is documented in records dated in the 1980s, many 
years after the veteran's separation from service.  
Furthermore, the treatment records do not reflect a medical 
professional's opinion that the onset of the disorder dated 
back to the veteran's period of service or one year 
thereafter.  Therefore, the nexus requirement would not be 
met even when considering service connection on a presumptive 
basis.    

A review of the record also reflects the veteran's 
contentions that his heart condition was caused by exposure 
to radiation and hazardous chemicals, including Agent Orange, 
during service.  During his hearing in June 1998, the veteran 
testified that through his duties, he was exposed to 
radiation and handled hazardous chemicals.  

Regarding the claim of radiation exposure, the Board points 
out that the presumption available under 38 C.F.R. § 3.309(d) 
is not available since the veteran's cardiovascular 
conditions are not listed as diseases specific to radiation 
exposed veterans, or as a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2).  Furthermore, as noted above, there are no 
medical opinions of record which link any aspect of the 
veteran's service to his cardiovascular conditions.  

With regard to exposure to Agent Orange, the presumption of 
exposure cannot be conceded since the veteran did not serve 
during the period between January 9, 1962 and May 7, 1975, 
and does not have a disease listed under 38 C.F.R. 
§ 3.309(e), as required under 38 C.F.R. § 3.307(a)(6)(iii).  
Furthermore, as noted above, there are no medical opinions of 
record which link any aspect of the veteran's service to his 
cardiovascular conditions.  

Here, the remaining evidence in support of this claim 
consists of the veteran's assertions.  The assertions of a 
lay party on matters of medical causation of a disease or 
disability are not sufficient to make a claim well grounded.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the 
veteran's bare assertions do not constitute competent medical 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991). 

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO's decision was on the 
merits.  Edenfield v. Brown, 8 Vet. App. 384 (1995)(en banc); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  To obtain further 
consideration of the matters on appeal before the Board, the 
veteran may file a claim supported by medical evidence 
causally relating a cardiovascular disability to his active 
period of service, or demonstrating the manifestation of the 
disability to a compensable degree within one year of his 
separation from service.

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claims of Service Connection for 
Midback Sprain, Hearing Loss, Decreased Libido, Bilateral Leg 
Condition, a Nervous Condition, and Loss of Teeth

In 1993, the veteran filed a claim alleging entitlement to 
service connection for midback sprain, hearing loss, 
decreased libido, bilateral leg condition, a nervous 
condition, and loss of his teeth.  The veteran also presented 
written statements contending that his conditions were due to 
exposure to radiation and chemicals such as Agent Orange.  
The RO denied this claim in January 1995.  At that time, the 
evidence of record consisted of the veteran's service medical 
records, statements from the veteran, and reports from 
Marathon Health Center reflecting treatment dates for a 
period from February to April 1993.  

The service medical records are negative with regard to any 
complaints (symptoms, etc.) or treatment of decreased libido, 
a nervous condition, or a bilateral leg condition.  Both the 
entrance and discharge examination reports are negative with 
regard to these conditions, and the veteran did not indicate 
a medical history of any of the disorders he claims are 
service-connected.

At the time of his enlistment examination in August 1956, the 
veteran's hearing was 15/15 bilaterally on whispered voice.  
When the veteran underwent a flying class III examination in 
April 1957, his pure tone thresholds, in decibels, were as 
follows: 




HERTZ


250
500
1000
2000
RIGHT
15 (30)
5 (20)
0 (10)
-5 (5)
LEFT
15 (30)
0 (15)
0 (10)
-5 (5)

The figures in the parentheses represent audiometric findings 
pursuant to ANSI/ISO standards.  Prior to October 31, 1967, 
audiometric findings were reported pursuant to ASA standards, 
and are provided for purposes of data comparison.

The veteran underwent a flying class III examination in 
August 1957, and his pure tone thresholds, in decibels, were 
as follows:




HERTZ




250
500
1000
2000
4000
8000
RIGHT
5 
(20)
0 (15)
0 (10)
15 (25)
0 (5)
-5 (5)
LEFT
0 
(15)
5 (20)
0 (10)
15 (25)
5 (10)
5

At the time of his flight physical of July 1959 and his 
discharge examination in July 1960 , the veteran's hearing 
was 15/15 bilaterally on whispered and spoken voice.  He was 
treated for otitis media in June 1960, and he was grounded 
until early July because of it.

The records show that the veteran suffered from a midback 
sprain in May 1960, and x-rays did not reveal any significant 
bone or joint abnormality.  He was grounded for four days due 
to this condition.  The examination of the spine at the time 
of the discharge examination in 1960 was negative regarding 
residuals of a midback sprain.  

In the 1993 records from Marathon Health Center, it was noted 
that the veteran reported a 10-year history of impotence.  He 
had noticed a decrease in his sex drive, and he referred to 
exposure to chemicals through work and during his period of 
military service as possible causes.

In January 1995, the RO denied the claims of entitlement to 
service connection for midback sprain, hearing loss, 
decreased libido, bilateral leg condition, a nervous 
condition, and loss of teeth.  The RO denied the claim for 
midback sprain on the basis that the condition was not shown 
on the last examination and that the midback sprain treated 
during service was an acute and transitory condition with no 
lasting residuals.  The RO denied, as not well-grounded, the 
claim for hearing loss on the basis that the veteran's 
hearing was tested as within normal limits on enlistment and 
separation examinations.  The RO also denied, as not well-
grounded, the claims of service connection for decreased 
libido, a bilateral leg condition, and a nervous condition, 
on the basis that the enlistment and separation examination 
reports were negative for complaints (symptoms, etc.), 
treatment or findings of the conditions.  The RO denied the 
claim for loss of teeth on the basis that the service dental 
records showed that he had several carious teeth at 
enlistment, which was not compensable under the applicable 
regulations, and that the records were negative for evidence 
of dental trauma.

The veteran filed a notice of disagreement, and a statement 
of the case was issued.  However, he failed to file a timely 
substantive appeal.  See 38 C.F.R. §§ 20.202, 20.203, 20.300, 
20.301, 20.302, 20.303, 20.304, 20.305, 20.306 (1999).  
Therefore, the decision became final.  Decisions of the RO 
are final under 38 U.S.C.A. § 7105 (West 1991); however, the 
VA must reopen the claim and review the former disposition of 
the case where new and material evidence is submitted with 
regard to the previously disallowed claim.  38 U.S.C.A. 
§ 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(eliminating the practice of VA and the Court of requiring 
that the evidence submitted or obtained change the outcome of 
the prior decision).

The Court has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record since the 
RO's denial of these claims in January 1995.  That evidence 
consists of VA treatment reports dated in the 1990s, records 
used by SSA in a disability determination, and the veteran's 
statements and testimony of June 1998.  The Board notes that 
the veteran's statements and testimony reflect his assertions 
that his conditions are due to exposure to radiation and 
chemicals, including Agent Orange.  The Board finds that the 
statements are not new and material since these contentions 
were considered and reviewed when his claim was initially 
denied.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Regarding a midback sprain, in the 1984 SSA determination it 
was indicated that the veteran was suffering from cervical 
and dorsal arthritis.  There is a reference to March 1982 x-
rays which showed minimal degenerative changes and cervical 
encroachment of the C5-6 area.  

In June 1998, the veteran testified that he sustained a 
midback sprain during service while helping a ground crew 
offload a C133.  He was examined and grounded.  He did not 
seek any medical care for the condition after his discharge 
from service.  He explained that, after service, he was under 
the impression that he was not a veteran and, therefore, not 
entitled to VA benefits.  He said he once was told that 
he was not classified as a veteran.

Evidence of record regarding dorsal spine arthritis is new, 
but the report of that diagnosis is not accompanied by a 
medical opinion indicating that it is related to the midback 
sprain that occurred during service.  Therefore, it is not 
material and so significant that it must be considered in 
order to fairly decide the merits of the claim, and the claim 
will not be reopened.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

At this point, other than his statements and testimony, 
current medical evidence documenting a hearing loss and loss 
of teeth has not been submitted.  In June 1998, the veteran 
testified that he was exposed to noise since he was flying on 
C130s and C133s, as well as other turbo props.  He noticed 
that his hearing started to decline, and he last had it 
tested in 1986 by Belltone.  He referred to a hearing aid, 
but indicated that he was not wearing it at that time.  

The veteran's statements regarding noise exposure during 
service is not new and material evidence since the service 
records adequately reflect the type of environment the 
veteran was in during his period of service.  Therefore, the 
evidence presented is not new and material since there are no 
current medical findings of hearing loss and medical opinions 
stating a cause of such hearing loss.  

Regarding impotence, VA treatment records dated in the 1990s 
reflect the diagnosis and treatment of impotence.  A 
diagnosis of impotence was also indicated in the December 
1997 VA examination report.  

In June 1998, the veteran testified that he noticed a 
decrease in his sex drive since 1973, and that he had 
problems maintaining an erection.  He further testified that 
his first divorce was the result of this problem because his 
spouse assumed he was having an affair.  He has complained of 
this problem for 20 years, and is currently taking Viagra.  

Regarding the claim of decreased libido, the evidence is 
cumulative and redundant.  Evidence of record prior to the 
denial of his claim established that the veteran suffers from 
this problem, so additional evidence to this same effect is 
not new.  Similarly, the evidence submitted after the denial 
of the claim only shows that the problem has persisted and 
does not offer any medical opinions as to the cause 
(etiology) of the condition.  Therefore, the evidence is not 
sufficient to reopen the claim.

Regarding the claim for a bilateral leg condition, in June 
1998, the veteran testified that he did not recall having any 
injuries to the legs during service.  Currently, his legs 
ache, go to sleep and cramp up.  There are also muscle 
spasms.  He believes that the problem with the legs goes back 
to the scar tissue on his ascending aorta.  

The Board finds that this evidence is not new and material.  
Just as in January 1995 when the claim was denied, there is 
no evidence demonstrating a bilateral leg condition during or 
after service.  The evidence also is not new and material 
even in view of the veteran's contention that the condition 
is related to his cardiovascular disability, which he 
believes should be service-connected.  As noted above, that 
is not warranted.  Therefore, in the absence of new and 
material evidence, the claim will not be reopened. 

Of the medical evidence presented regarding psychiatric 
disorders, a finding of anxiety reaction was noted in 
November 1982 records from Dr. H. K. Varma, when the veteran 
was treated for angina secondary to coronary artery 
vasospasm.  In the August 1983 records of treatment for 
coronary artery disease, Dr. Varma also commented that there 
was an element of anxiety with probable depression.  In a 
private medical record dated in November 1982 and September 
1983, there is a reference to an admission for three days for 
a psychiatric evaluation for depression in 1969 without a 
recurrence of the problem.  Records from UHS Hospitals for a 
period of hospitalization in June 1993 reflect a reported 
history of depression.  In a 1995 private medical report, 
there is mention of a history of anxiety and depression.  

In June 1998, the veteran testified that he becomes hyper and 
that he has a "short fuse."  He underwent shock treatments 
around 1967 or 1968.  He did not receive any other treatment 
before that date.  The physician who used the shock 
treatments is deceased.  

In September 1998, the veteran provided the names of the 
physicians and the facility where he was administered shock 
treatment, as well as the appropriate authorization.  
However, the facility responded that there were no available 
records.  

When the claim of service connection for a nervous condition 
was initially denied, the evidence did not reflect a 
diagnosed condition.  Evidence submitted since that time is 
new since there are diagnoses of anxiety and depression.  
However, other than relating a history of such problems back 
to 1969, approximately 9 years after the veteran's separation 
from service, this evidence is void of medical opinions 
linking the onset of these conditions to the veteran's 
service.  Although the evidence is not cumulative and 
redundant, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the claim will not be reopened. 

In June 1998, the veteran testified that he started losing 
his teeth around August 1961.  They would become loose and 
then fall out.  The Board finds that this evidence is not new 
and material since it is cumulative and redundant of 
contentions presented when he initially filed his claim.  
Therefore, the claim will not be reopened. 

As outlined above, it is the determination of the Board that 
the evidence presented by the appellant with regard to his 
claims of entitlement to service connection for midback 
sprain, hearing loss, decrease in libido, a bilateral leg 
condition, a nervous condition, and loss of teeth is not new 
and material.  Thus, the claims will not be reopened.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen any of his 
finally disallowed claims, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


Entitlement to a Total Rating Based on Individual 
Unemployability

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, it shall be ratable at 60 
percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).

While the Board has noted the veteran's complaints with 
regard to the disabilities noted above, only service-
connected disabilities warrant consideration with regard to a 
total disability rating for compensation based on 
unemployability.  38 C.F.R. § 4.16 (1999).  However, in this 
case, service connection is not in effect for any 
disabilities whatsoever.  As indicated above, the Board has 
denied the veteran's claims regarding service connection for 
the disorders listed on the face of this decision.  
Therefore, there is no legal basis for the grant of a total 
rating based on individual unemployability.  As the law, 
rather than the evidence, is dispositive in this case, the 
claim is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The claim of entitlement to service connection for a heart 
condition is not well grounded, and the appeal is denied.

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for mid back 
sprain, and the appeal is denied.

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for hearing loss, 
and the appeal is denied.  

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for decreased 
libido, and the appeal is denied.

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a bilateral leg 
condition, and the appeal is denied.  

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a nervous 
condition, and the appeal is denied.  

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for loss of teeth, 
and the appeal is denied.

The claim of entitlement to a total rating based on 
individual unemployability is denied as having no legal 
merit.  




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals


 



